196 P.3d 130 (2008)
164 Wash.2d 1014
Kent DUGOTE, Petitioner,
v.
STATE of Washington, DEPARTMENT OF SOCIAL & HEALTH SERVICES, Respondent.
No. 81714-6.
Supreme Court of Washington.
September 4, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens, and J.M. Johnson, considered this matter at its September 3, 2008, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioner's Motion for Extension of Time to File Petition for Review is granted. The Petition for Review is granted.
/s/ Gerry L. Alexander
Chief Justice